Plaintiffs in error, hereinafter called defendants, were convicted in the district court of Okfuskee county of the crime of robbery with firearms, and their punishment fixed by the jury at imprisonment in the state penitentiary for a period of ten years for each of them.
This is a companion case to that of Odie Vice v. State,54 Okla. Crim. 405, 22 P.2d 1039. The brief filed by counsel for defendant, Odie Vice, is asked to be considered by this court as covering the case at bar, wherein defendants were convicted of participating with Odie Vice in the robbery of one M. C. Crawley, on the 4th day of May, 1932.
The evidence in the case at bar and the questions raised are the same as in that of Odie Vice v. State.
The evidence being sufficient to support the verdict of the jury and the errors of law complained of being without merit, the cause is affirmed.
EDWARDS, P. J., and DAVENPORT, J., concur.